DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The claimed invention, as disclosed in the specification as originally filed, requires only one hearing device being inserted in a corresponding ear canal of a corresponding ear of a user while (a) a second hearing device is not being inserted in the canal of the other ear, and (b) a first gain is determined to ensure user’s perception of equal loudness at both ears concurrently. Claim 1 does not explicitly recite a required step describing (a). Without the feature (a), user’s perception of equal loudness of both ear associated with the first gain values cannot be determined in claim 1.
Furthermore, the claimed invention as recited in claim 1 requires the user to wear both the first hearing device and the first hearing device concurrently when determining the first gain. The first gain value is determined when the acoustic input transducer of the first hearing device receives the sound generated from the first acoustic output transducer of the electronic device while the user wears both the first hearing device and the electronic device concurrently. Claim 1 does not clearly state such limitation.
Similar to claim 1, claim 2 fails to explicitly state the required features. In order to determine the second gain value for user’s perception of equal loudness at both ear concurrently, claim 2 must recite those required features explicitly.
Although claims 9 and 10 specify only one hearing device is being inserted in one ear while the other hearing device is being kept out of the other ear, the steps recited in claims 9 and 10 do not clearly state the step must be performed when determining the first gain value or the second gain value as required in claims 1 and 2 respectively.
Although claim 19 specifies only first hearing device is in first ear, no hearing device in the second ear concurrently, claim 19 does not specify that the user wears both the headphones and the first hearing device, not the second hearing device concurrently as the required step to execute the claimed invention.
Although claim 21 specifies only second hearing device is in the second ear, no hearing device in the first ear concurrently, claim 21 does not specify that the user wears both the headphones and the second hearing device, not the first hearing device concurrently as the required step to execute the claimed invention, and claim 21 fails to provide specific link to the feature as recited in claims 1 and 2.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-15, 17, 18 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 20140029775 A1)
Regarding claim 1, Anderson discloses a method performed by an electronic device (33), comprising:
enabling first communication, via one or more communication elements (cable 20) of the electronic device (33), to a pair of headphones (20) having a first acoustic output transducer and a second acoustic output transducer (see Fig. 2 or 3);
enabling second communication, via the one or more communication elements, to a first hearing device (“hearing aid” in [0046]), wherein the first hearing device is configured for insertion in a first ear canal of a first ear of a user ([0047]), and includes an acoustic input transducer coupled to an acoustic output transducer via a first gain stage (inherently included in hearing aid, inherently amplifying detected sound to the user with hearing loss), wherein the first ear is associated with a first eardrum;
communicating a band-limited portion of a first audio test signal ([0091], “The test is then performed again for each of the frequency band-pass channels”) via a second gain stage and via the first acoustic output transducer to the first hearing device while the first hearing device is in the first ear canal of the first ear, and communicating a band-limited portion of a second audio test signal via the second acoustic output transducer to a second eardrum of a second ear of the user ([0085]),
determining a first gain value based on a gain value of the first gain stage and/or a gain value of the second gain stage, wherein the first gain value is associated with the user’s perception of equal loudness at both the first ear and the second ear of the user ([0052], [0107]; “adjusting the gain until the tone level in each ears is perceived as being equal”); and
storing the first gain value (stored in hearing aid; [0085]).
Regarding claim 2, similar to the limitation as discussed above for claim 1, Anderson shows that the electronic device (33) and/or the first hearing device (hearing aid for one ear) is operatively coupled to a second hearing device (hearing for another ear; see also Fig. 7), wherein the second hearing device is configured for insertion in a second ear canal of the second ear, and includes a third gain stage, and wherein the method further comprises:
communicating a band-limited portion of a third audio test signal via a fourth gain stage and via the second acoustic output transducer to the second hearing device while the second hearing device is in the second ear canal of the second ear, and communicating a band-limited portion of a fourth audio test signal via the first acoustic output transducer to the first eardrum of the user,
determining a second gain value based on a gain value of the third gain stage and/or a gain value of the fourth gain stage; and
storing the second gain value ([0085]).
Regarding claims 3-7 and 17, Anderson discloses that the user first performs a test without wearing the hearing aids ([0046], [0075]). The “fine tune” obtained with wearing the hearing aids is necessarily based on the output of this first testing.
Regarding claim 12, Anderson discloses that the hearing aid with a set of gain filters for each band (Fig. 9, [0095]-[0098]).
Regarding claims 13-15, Anderson discloses multiple testing periods ([0086], [0091]).
Regarding claim 18, the claimed first input from the user reads on the user’s head movement ([0082]).
Regarding claim 23, Anderson discloses determining hearing loss for the user ([0025], [0027]).
Regarding claim 24, Anderson discloses controlling the gain value of the first gain stage and/or the gain value of the second gain stage ([0085]).
Regarding claim 25, the claimed first input reads on the user’s movement detected by the sensor (Fig. 6B).
Regarding claim 26, Anderson discloses that the first audio signal is communicated at different gain levels at different period of times ([0076], [0086]).
Regarding claim 27, Anderson shows one or more communication elements (inherently included, such as input output port and wireless receiver); a display (as shown in Fig. 1), one or more input elements (keyboard); at least one processor (inherently included in pc as shown in Fig. 1); and a memory (inherently included for storing software, [0113]). See also [0113] for additional structures included in the electronic device.
Regarding claim 28, Anderson shows a computer readable non-transitory storage medium (inherently included for storing software, ([0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claims 8 and 16, Anderson fails to show a first affordance. Anderson teaches a general user controllable interface ([0052], [0109]). One skilled in the art would have expected that any well known interface with a specific feature, such as one with an affordance, could be used, without generating any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify Anderson to modify the computer display by providing an affordance for the user in order to allow the user to provide feedback easily.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654